                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  ANTHONY TUCKER,                                )
                                                 )
               Plaintiff,                        )
                                                 )            No.: 3:21-CV-187-CLC-HBG
  v.                                             )
                                                 )
  M. PARRIS, STACY OAKES,                        )
  M. AVERY, EDMUND LANE,                         )
  JENNER CONNER, LYNNDY BYRGE,                   )
  R/N TONI, W.L. KHAN,                           )
  NASHVILLE NEUROSURGERY                         )
  ASSOCIATES, FRAN HALL, and                     )
  CENTURION OF TENNESSEE,                        )
                                                 )
               Defendants.                       )


                                     JUDGMENT ORDER

        For the reasons set forth in the Memorandum and Order filed herewith, it is ORDERED

 and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C. § 1983, is

 DISMISSED for failure to state a claim upon which relief may be granted.             28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A(b)(1).

        Because the Court CERTIFIED in the Memorandum and Order that any appeal from this

 order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

 leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.




Case 3:21-cv-00187-CLC-HBG Document 12 Filed 08/04/21 Page 1 of 2 PageID #: 72
       SO ORDERED.

       ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT
  /s/ LeAnna R. Wilson
  CLERK OF COURT




                                      2

Case 3:21-cv-00187-CLC-HBG Document 12 Filed 08/04/21 Page 2 of 2 PageID #: 73
